Citation Nr: 1823387	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-10 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for chronic joint pain, to include right shoulder and right knee pain.
 
2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for a respiratory disorder. 

4. Entitlement to service connection for an enlarged liver. 

5. Entitlement to service connection for an irritable bowel syndrome.

6. Entitlement to service connection for a gastrointestinal disorder other than irritable bowel syndrome, to include acid reflux, diverticulitis, spastic colon, and rectal bleeding.

7. Entitlement to service connection for a kidney disorder, to include kidney stones. 

8. Entitlement to service connection for a prostate disorder.

9. Entitlement to service connection for a skin disorder, to include athlete's feet, jock itch, boils and rashes. 

10. Entitlement to service connection for muscle cramps, spasms, aches, pains and numbness in the extremities. 

11. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

12. Entitlement to service connection for Gulf War illness. 

13. Entitlement to a total disability rating based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States 


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to August 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In March 2017, a travel board hearing was held before the undersigned Veterans Law Judge. The record was held open for 60 days but additional evidence was not received. 

The Board acknowledges that the most recent VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, is dated in August 2011 and is in favor of The American Legion.  The Veteran, however, was represented with his consent at a March 2017 hearing by the Veterans of Foreign Wars of the United States. Accordingly, the latter service organization is recognized as the representative for purposes of this decision.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The issue of entitlement to service connection for a cervical spine disorder was raised at the hearing. This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include as directed in the remand paragraphs below. 38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to service connection for an irritable bowel syndrome is decided herein. The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The appellant is a Persian Gulf veteran and is shown to have a functional gastrointestinal disorder, namely irritable bowel syndrome, which began during active service. 

CONCLUSION OF LAW

Irritable bowel syndrome was incurred during active service. 38 U.S.C. §§ 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that an irritable bowel syndrome is related to service due to an undiagnosed illness or part of a medically unexplained chronic multi-symptoms illness. 

Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the issue decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Analysis

In December 2009, VA denied entitlement to service connection for irritable bowel syndrome, spastic colon, chronic abdominal pain, diverticulitis, acid reflux disease and rectal bleeding. The Veteran disagreed and perfected this appeal. 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection can be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms such as: (1) chronic fatigue syndrome; (2) fibromyalgia; or (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases). 38 C.F.R. § 3.317(a)(2).

Note to paragraph (a)(2)(i)(B)(3) indicates that functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract. Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia. 

The Veteran's DD Form 214 shows he served aboard the USS MOUNT VERNON (LSD-39). His awards and decorations include the Southwest Asia Service and the Kuwait Liberation Medals. Thus, he is a "Persian Gulf veteran." 38 C.F.R. § 3.317(e).

Service treatment records dated in May 1991 show the Veteran was seen with complaints of stomach pain. The assessment was viral gastroenteritis. On report of medical history completed in February 1994, the Veteran reported a 12 pound weight loss over the last three weeks and watery diarrhea for four days. 

In June 2012, the Veteran underwent a VA general medical examination which included diagnoses of irritable bowel syndrome and unspecified functional disorder of the intestine. VA records dated through 2014 show irritable bowel syndrome and continued medication use. 

At the hearing, the Veteran testified that he experienced severe abdominal pain in service and was told it was gas. The symptoms have continued since service and he has been diagnosed with various gastrointestinal disorders. The Veteran is competent to report his in-service and continuing symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a layperson is competent to report on that of which he or she has personal knowledge). 

On review, the Board finds that the requirements for service connection for a functional gastrointestinal disorder, namely irritable bowel syndrome, are met. See 38 C.F.R. § 3.317.

The remaining gastrointestinal complaints will be addressed in the remand section below.


ORDER

Entitlement to service connection for irritable bowel syndrome is granted. 


REMAND

At the March 2017 hearing, the Veteran reported continuing treatment at the VA Medical Center in Atlanta, Georgia. His VA medical records were last added to the electronic claims folder in August 2014.  As such all pertinent records from August 2014 should be obtained. 38 C.F.R. § 3.159(c)(2). 

The Veteran also reported that he was denied Social Security benefits twice but was in the process of applying for them for the third time. Records should be requested from the Social Security Administration. Id.; Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).


Chronic joint pain, to include right shoulder and right knee

In December 2009, VA denied entitlement to service connection for right knee pain, right shoulder pain, and chronic joint pain. The Veteran disagreed and perfected this appeal. 

Review of service treatment records shows the Veteran was seen in March 1993 with complaints of right ankle and left shoulder pain after a fall off a ladder. The assessment was musculoskeletal strain. Service records are otherwise negative for complaints of joint pain to include that involving the right shoulder or right knee. 

VA records dated in June 2009 document a history of remote injury to the shoulder and indicate that magnetic resonance imaging in 2005 showed a torn rotator cuff. A June 2012 general medical examination indicates the right shoulder condition was the result of a motorcycle accident.

At the hearing, the Veteran testified that his joint pains began inservice and have gotten progressively worse. 

The etiology of the Veteran's complaints is not clear. Considering that signs or symptoms of undiagnosed illness include joint pain, a VA examination is warranted. See 38 C.F.R. § 3.317(b)(5). 

Low back disorder

In December 2009, VA denied entitlement to service connection for a low back condition/degenerative joint disease. The Veteran disagreed and perfected this appeal. 

Service treatment records show the Veteran was seen for low back pain in December 1991. The assessment was low back pain - lumbar muscle strain. Postservice X-rays taken in January 2009 show mild levoscoliosis and mild degenerative disc disease at L1-L2. On review, a VA examination is needed to determine whether any current lumbar disorder is related to active service or complaints therein. 38 C.F.R. § 3.159(c)(4). 

Respiratory disorder

In December 2009, VA denied entitlement to service connection for asbestos exposure. The Veteran disagreed and perfected this appeal. The issue has been rephrased to better reflect the benefit sought. 

The Veteran's DD Form 214 shows he was a machinist mate. Asbestos exposure is considered probable. See M21-1, Part IV.ii.1.l.3.d. Service treatment records show he was given clearance to use an air purifying respirator. He was also seen on multiple occasions during service for upper respiratory infections and was noted to be a smoker.

At the March 2017 hearing, the Veteran testified that he was exposed to smoke from oil fires while serving in the Persian Gulf. He also reported that he had to remove asbestos from the engine room on the ship. The Veteran testified that he was initially treated at Cartersville Medical Center and was diagnosed with chronic obstructive pulmonary disease and borderline emphysema. These private medical records should be obtained on remand. 38 C.F.R. § 3.159(c)(1). VA records indicate the Veteran was given an Albuterol inhaler. 

Given the foregoing, a VA examination is needed to determine the nature and etiology of claimed respiratory problems. 38 C.F.R. § 3.159(c)(4). The Board further notes that signs or symptoms of undiagnosed illness may include signs or symptoms involving the respiratory system (upper or lower). 38 C.F.R. § 3.317(b)(8). 

Enlarged liver 

In December 2009, VA denied entitlement to service connection for an enlarged liver. The Veteran disagreed with the decision and perfected this appeal. 

Service records are negative for any complaints or findings related to the liver. At the hearing, however, the Veteran argued that his medications could be affecting his liver, and he testified that an ultrasound showed an enlarged liver. Hence, adjudication of this issue is deferred pending receipt of records requested herein. 

Gastrointestinal disorder

In December 2009, VA denied entitlement to service connection for irritable bowel syndrome, spastic colon, chronic abdominal pain, diverticulitis, acid reflux disease and rectal bleeding. The Veteran disagreed and perfected this appeal. 

As set forth above, service connection has been granted for an irritable bowel syndrome. A VA examination, however, is needed to determine the nature and etiology of any other diagnosed gastrointestinal symptoms or disorders.
 
Kidney disorder, to include kidney stones

In December 2009, VA denied entitlement to service connection for nephrolithiasis (kidney stones) and a left kidney disorder. The Veteran disagreed and perfected this appeal. 

At the March 2017 hearing the Veteran testified that it hurt to urinate during service. Service treatment records are negative for complaints or findings related to the kidneys, and in a report of medical history completed in February 1994, he denied frequent or painful urination.  The Veteran also testified, however, he underwent left kidney surgery at Cartersville Medical Center to remove stones and that he takes a pill daily to prevent stones from forming. Accordingly, this issue is deferred pending receipt of records requested herein. 

Prostate disorder

In December 2009, VA denied entitlement to service connection for a prostate disorder. The Veteran disagreed and perfected this appeal. Service treatment records are negative for any complaints or findings related to the prostate. At the hearing, the Veteran testified that a doctor at Cartersville found the condition. Accordingly, this issue is deferred pending receipt of records requested herein.

Skin disorder, to include athlete's foot, jock itch, boils and rashes

In December 2009, VA denied entitlement to service connection for athlete's foot, jock itch, boils and rashes. The Veteran disagreed and perfected this appeal. 

Service treatment records show the Veteran was seen in July 1990 for tinea pubis and in February 1993 for body lice. 

On VA general medical examination in June 2012, diagnoses included dermatophytosis and dermatitis. 

At the hearing, the Veteran reported he had athlete's foot during service and they gave him cream for it but the disorder has persisted. He testified that he now gets rashes in his hair, and on his head and face. He also reported he had to have a boil removed from between his legs. 

Given the foregoing, a VA examination is needed to determine the nature and etiology of claimed skin issues. 38 C.F.R. § 3.159(c)(4). The Board further notes that signs or symptoms of undiagnosed illness may include signs or symptoms involving the skin. 38 C.F.R. § 3.317(b)(2). 

Muscle cramps, spasms, aches, pains, and numbness in the extremities

In December 2009, VA denied entitlement to muscle cramps/spasms/aches/pains and numbness in the extremities. The Veteran disagreed and perfected this appeal. 

At the March 2017 hearing, the Veteran testified he has a permanent twitch in his arms due to spinal nerve damage. He also asserted that he suffered extremity pain and numbness is from his spine, and that muscle cramps and spasms are related to his cervical spine. 

Service treatment records show the Veteran was seen in May 1989 with complaints of neck pain.  The assessment was a trapezius muscle strain. In June 1992, he was seen for headaches secondary to a cervical muscle strain. 

VA records show cervical stenosis/myelopathy status post cervical spine surgery. 

Considering the foregoing, the Board is referring a claim of entitlement to service connection for a cervical spine disorder. The appeal issue is inextricably intertwined and must be deferred pending completion of the referred claim. See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Acquired psychiatric disorder, to include posttraumatic stress disorder 

In December 2009, VA denied entitlement to service connection for posttraumatic stress disorder. The Veteran disagreed and perfected this appeal. The issue has been rephrased to include an acquired psychiatric disorder. Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran contends he has posttraumatic stress disorder related to his service in the Persian Gulf. At the March 2017 hearing the appellant testified his ship took enemy fire, that prisoners of war and enemy combatants were being transported on the ship, and that he saw bodies in the Bay of Bengal following a tsunami. He also reported he was diagnosed with posttraumatic stress disorder at the VA Medical Center in Atlanta and that he was receiving ongoing psychiatric treatment. 

Service treatment records show the Veteran was seen in April 1974 and diagnosed with a questionable benign essential tremor versus anxiety related tremor. In May 1994, the Veteran reported his tremor was exacerbated by anxiety. 

VA records show treatment for depression and anxiety. In January 2009, the Veteran reported he felt anxious on the ship during the Gulf war and a VA social worker diagnosed posttraumatic stress disorder. A February 2009 record indicates he did not meet the criteria for posttraumatic stress disorder but the examiner found that the appellant presented with significant anxious and depressive symptoms. A June 2014 record indicates that the provider did not diagnose posttraumatic stress disorder. 

On review, a VA examination is needed to determine the nature and etiology of any diagnosed psychiatric disorder. 38 C.F.R. § 3.159(c)(4). 

Persian Gulf illness

In December 2009, VA denied entitlement to service connection for Gulf War illness. The Veteran disagreed and perfected this appeal. This issue is deferred pending receipt of records requested herein.

Individual unemployability

In December 2009, VA denied entitlement to a total disability rating based on individual unemployability. The Veteran disagreed and perfected this appeal. This issue is inextricably intertwined with the issues remanded herein and must be deferred pending the completion of the requested development. See Harris. 

Accordingly, the case is REMANDED for the following action:

1. The RO is to request the following:

- Records from the VA Medical Center in Atlanta, Georgia, to include any associated outpatient clinics, for the period from August 2014.

- All medical records used by the Social Security Administration in reaching any benefit determination.

If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. Contact the Veteran and ask him to complete a VA Form 21-4142 to secure a release of the records from Cartersville Medical Center for the period since August 1994. If a completed authorization is received, the records must be requested. The Board notes that reasonable efforts must be undertaken to secure these records.  By regulation "reasonable efforts" means that VA will make an initial request for the records and, if the records are not received, at least one follow-up  request.

3. Thereafter schedule the Veteran for a VA examination to determine the nature and etiology of claimed joint pains, to include the right shoulder and right knee. The Virtual VA and VBMS folders must be available for review.

The examiner is requested to indicate whether the Veteran's complaints of joint pain, to include pain involving the right shoulder and right knee, are due to a known clinical diagnosis or whether they are due to an undiagnosed illness or medically unexplained chronic multisymptom illness. 

If the complaints are related to a known clinical diagnosis, the examiner must indicate whether any diagnosis is at least as likely as not related to active service or events therein. 

A complete, well-reasoned rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. After completing directives one and two schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed low back disorder. The Virtual VA and VBMS folders must be available for review.

Following the examination the examiner is to opine whether it is at least as likely as not that any low back disorder is related to active service or complaints therein. 

A complete, well-reasoned rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

5. After completing directives one and two schedule the Veteran for a VA examination to determine the nature and etiology of claimed respiratory symptoms. The Virtual VA and VBMS folders must be available for review.

The examiner is to indicate whether the Veteran's respiratory complaints are due to a known clinical diagnosis or whether they are due to an undiagnosed illness or medically unexplained chronic multisymptom illness. 

If the complaints are related to a known clinical diagnosis, the examiner must opine whether any diagnosis is at least as likely as not related to active service or events therein, to include asbestos exposure.

A complete, well-reasoned rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

6. After completing directives one and two schedule the Veteran for a VA examination to determine the nature and etiology of gastrointestinal complaints other than an irritable bowel syndrome. The Virtual VA and VBMS folders must be available for review.

The examiner is requested to indicate whether the Veteran's gastrointestinal complaints are symptoms of his now service-connected irritable bowel syndrome. If not, the examiner must address whether they are due to a known clinical diagnosis or due to another undiagnosed illness or medically unexplained chronic multisymptom illness, to include a functional gastrointestinal disorder. 

If the gastrointestinal complaints are due to a known clinical diagnosis other than irritable bowel syndrome, the examiner should indicate whether any such diagnosis is at least as likely as not related to active service or events therein. 

A complete, well-reasoned rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

7. After completing directives one and two schedule the Veteran for a VA examination to determine the nature and etiology of claimed skin problems. The Virtual VA and VBMS folders must be available for review.

The examiner is to indicate whether the Veteran's complaints of skin rashes, etc. are due to a known clinical diagnosis or whether they are due to an undiagnosed illness or medically unexplained chronic multisymptom illness. 

If the complaints are related to a known clinical diagnosis, the examiner must indicate whether any diagnosis is at least as likely as not related to active service or events therein. 

A complete, well-reasoned rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

8. After completing directives one and two schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder. The Virtual VA and VBMS folders must be available for review.

The examiner is to identify all psychiatric disorders pursuant to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). 

If the Veteran meets the diagnostic criteria for posttraumatic stress disorder, the examiner should state whether it is at least as likely as not related to a fear of hostile military or terrorist activity during service in the Persian Gulf War. If the Veteran is diagnosed with any psychiatric disability other than posttraumatic stress disorder, state whether such disorder is at least as likely as not related to active service or events therein 

A complete, well-reasoned rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

9. Thereafter the RO is to review the examination reports to ensure that they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, implement corrective procedures at once. 

10. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

11. Adjudicate the inextricably intertwined issue of entitlement to service connection for a cervical spine disorder. Should service connection be denied, the Veteran is advised that the Board will not exercise appellate jurisdiction over the claim in the absence of a timely perfected appeal. 

12. Upon completion of all of the requested development as well as any additional development deemed appropriate, readjudicate the remanded issues. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


